


Exhibit 10.16

 

RESTRICTED STOCK AGREEMENT

 

Agreement dated and effective as of October 19, 2009 (the “Grant Date”), between
The Toro Company, a Delaware corporation (“Toro”), and Judy Altmaier (“you”)
setting forth the terms and conditions of the grant to you of a restricted stock
award (the “Award”) consisting of 4,752 shares of Toro common stock, par value
$1.00 per share (“Award Shares”).

 

1.        Vesting and Forfeiture.  Your right to retain the Award Shares is
subject to you remaining an employee of Toro (or one of its subsidiaries) for a
period of three years following the Grant Date (the “Vesting Date”).  Except as
otherwise provided in Section 4 below, if you terminate your employment with
Toro (or one of its subsidiaries) for any reason prior to the Vesting Date, then
you will forfeit all of the Award Shares.  Your absence on leave or other
interruption in your performance of services prior to the Vesting Date will not
be deemed a termination of employment with Toro for purposes of this agreement
if approved by Toro’s Compensation & Human Resources Committee.

 

2.        Shareholder Status.  Unless and until your Award Shares are forfeited,
you will have the right to receive cash dividends on the Award Shares and to
vote the Award Shares.  If you forfeit the Award Shares, at the same time you
will forfeit your right to receive future cash dividends on Award Shares and
vote the Award Shares.  Except for the rights set forth in this Section 2, you
shall have no rights as a shareholder of Toro with respect to the Award Shares
until your interest in the Award Shares vests and becomes non-forfeitable.

 

3.        Issuance of Shares.  Toro will issue the Award Shares in book entry in
your name.  Toro’s Vice President, Secretary and General Counsel will direct
Toro’s transfer agent not to honor any requests by you to transfer the Award
Shares or to issue a physical stock certificate representing such Award Shares
and any distributions made with respect to such Award Shares (other than
ordinary cash dividends) until such time that your interest in the Award Shares
becomes non-forfeitable.  As soon as practicable after the Vesting Date, Toro
will direct its transfer agent to honor any requests thereafter by you to
transfer the Award Shares or to issue a physical stock certificate representing
such Award Shares.  If the Award Shares are forfeited under Section 1 above, the
Award Shares will automatically revert back to Toro.

 

4.        Termination of Employment by Reason of Death, Disability or
Retirement.

 

(a)           Disability or Death.  If you become disabled or die prior to the
Vesting

 

--------------------------------------------------------------------------------


 

Date, the Award Shares will vest immediately prior to the date of your
termination of employment by reason of such disability or death.

 

(b)           Retirement.  If you cease to be an employee by reason of
retirement prior to the Vesting Date, the Award Shares will be forfeited.

 

5.        No Transfer.  You may not transfer this Award other than by will or
applicable laws of descent and distribution.

 

6.        Non-Compete.  Notwithstanding any other provision of this agreement,
if during your employment with Toro or for one year after you terminate
employment with or performance of services to Toro (or its subsidiaries), for
any reason including by reason of retirement, you (a) are employed or retained
by, or render services to, any organization that directly or indirectly competes
with or becomes competitive with Toro (or any of its subsidiaries), or if the
rendering of such services is prejudicial to or in conflict with the interests
of Toro (or any of its subsidiaries), or (b) you violate any confidentiality
agreement or agreement governing the ownership or assignment of intellectual
property rights with Toro (or any of its subsidiaries), or (c) you engage in any
other conduct or act determined to be injurious, detrimental or prejudicial to
any interest of Toro (or any of its subsidiaries), Toro shall have the right to
the return of the Award Shares or the economic value of the Award Shares,
provided that this provision shall not be applicable in the event of a Change of
Control (as defined in Section 7 below).

 

7.        Change of Control.  The restrictions applicable to the Award Shares
will vest in full and become non-forfeitable if there is a Change of Control (as
defined in The Toro Company 2000 Stock Option Plan, as amended, at the date of
such event) of Toro.

 

8.        Section 83(b) Election.  You hereby acknowledge that you have been
informed that, with respect to the grant of the Award and within 30 days of the
Grant Date, you may file an election with the Internal Revenue Service electing
pursuant to Section 83(b) of the Internal Revenue Code of 1986, as amended (the
“Code”) to be taxed currently on the fair market value of the Award on the Grant
Date.  You further acknowledge that it is your sole responsibility to timely
file the election under Section 83(b) of the Code if you choose to make such an
election.  You should consult your personal tax or financial advisor with any
questions regarding whether to make a Section 83(b) election.  If you make such
an election, you agree to promptly provide Toro with a copy of the election
form.

 

9.        Withholding Taxes.  Toro has the right to withhold and deduct all
legally required amounts necessary to satisfy any and all federal, foreign,
state or local taxes of any kind attributable to the receipt of the Award, the
receipt of dividends or distributions on Award Shares or the lapse or
termination of the restrictions applicable to the Award Shares.  Such amounts
may be withheld and deducted from (a) your future wages (or from other amounts
that may owed to you by Toro) or (b) shares of Toro common stock

 

--------------------------------------------------------------------------------


 

from the Award Shares issued or otherwise issuable to you in connection with
this Award.  If Toro common stock is withheld or surrendered to satisfy tax
withholding, such stock will be valued at its fair market value as of the date
it is withheld or surrendered.

 

10.      Governing Law.  This agreement shall be construed, administered and
governed in all respects under and by the applicable laws of the State of
Delaware, excluding any conflicts or choice of law rule or principle that might
otherwise refer construction or interpretation to the substantive law of another
jurisdiction.

 

11.      Non-Negotiable Terms.  The terms of this Award are not negotiable, but
you may refuse to accept this Award by notifying Toro’s Vice President,
Secretary and General Counsel in writing.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this agreement has been executed and delivered by The Toro
Company effective as of the Grant Date.

 

 

October 19, 2009

By:

/s/ Michael S. Hoffman

 

 

Chairman and CEO

 

--------------------------------------------------------------------------------


 

I hereby agree to the terms and conditions governing this Award as set forth in
this agreement.

 

 

Date:

October 20, 2009

 

/s/ Judy Altmaier

 

Judy Altmaier

 

Note:  If you do not wish to accept this Award on the terms stated in this
agreement, please contact Toro’s Vice President, Secretary and General Counsel
immediately to decline the grant.

 

--------------------------------------------------------------------------------

 

 
